UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6418


ANTONIO VERA ALANIS,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA, (Federal Bureau          of   Prisons);
SAMUEL STANLEY; W. MCCOLLUM; J. BRADFORD,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     William A. Webb,
Magistrate Judge. (5:10-ct-03073-BO)


Submitted:   June 21, 2012                 Decided:     June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Vera Alanis, Appellant Pro Se. Seth Morgan Wood, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina; William
Eric Freeman, MOORE & VAN ALLEN, Morrisville, North Carolina;
Drew Kyle Kifner, MOORE & VAN ALLEN, Research Triangle Park,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antonio Vera Alanis appeals the district court’s order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971) and the Federal Tort Claims Act.           We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.               Alanis v. United

States,    No.   5:10-ct-3073-BO     (E.D.N.C.   Dec.    6,     2011).     We

dispense    with   oral   argument    because    the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2